Order entered September 2, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00071-CV

          LENDINGHOME FUNDING CORPORATION, Appellant

                                        V.

    TUESDAY REAL ESTATE, LLC, KEVIN MILLER, HARVA DALE
          MILLER, AND ROXANNE L. MILLER, Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-00266

                                     ORDER

      Before the Court is Kevin Miller, Harva Dale Miller, and Roxanne L.

Miller’s August 31, 2020 third motion for extension of time to file their responsive

brief. We GRANT the motion and ORDER the brief be filed no later than

September 25, 2020.


                                             /s/   ERIN A. NOWELL
                                                   JUSTICE